Citation Nr: 0321045	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.  The Board initially reviewed this 
matter in June 2001, at which time, the Board remanded the 
claim for further evidentiary development and notifications 
in accordance with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(hereafter 
VCAA).  Review of the file indicates that the requested 
development has been accomplished.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.    The evidence does not demonstrate that the veteran has 
a gouty arthritis disability that is causally related to any 
injury or diseases during a period of service; gouty 
arthritis was not present during active service or manifest 
within one year thereafter.


CONCLUSION OF LAW

Gouty arthritis was not incurred in or aggravated by active 
service, and the incurrence of gouty arthritis in service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The VCAA, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 11-00.  Among other 
things, the new law imposes on VA expanded duties to assist 
and notify a claimant seeking VA benefits.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
state that the provisions merely implement the VCAA and do 
not provide any additional rights.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
Statement of the Case (SOC) in June 2000 and the April 2003 
supplemental SOC, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The RO 
sent the veteran a letter dated in October 2001 that advised 
the veteran of his and the VA's respective duties in 
developing his claim for service connection.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Following the Board 
remand of this case, the RO requested that the veteran 
identify all sources of treatment for gouty arthritis.  In 
response, the veteran identified four providers, all of whose 
records have been associated with the file or the veteran has 
indicated that the records were unavailable.  The veteran has 
not indicated the existence of any outstanding Federal 
government record that could substantiate his claim that has 
not already been associated with the file.  With respect to 
the duty to assist, the Board finds that the evidence of 
record, which includes VA and service treatment records, 
private treatment records, and VA medical examination 
reports, is sufficient to dispose of the issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131.  To demonstrate 
a chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of 38 U.S.C.A. § 1113, in the case of any veteran 
who served for ninety days or more during a period of war or 
peacetime service after December 1946, and a chronic disease, 
including arthritis, becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  
38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 3.306, 3.309.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the appellant sought 
treatment for blisters on both of his feet in June 1979 after 
practicing for a 25-mile march.  Physical examination 
revealed visible lesions anterior 2nd digit plantar aspect 
bilaterally, a right blister +4 erythema, and sub-cutaneous 
involvement with increased pain.  The assessment was friction 
blisters.  The veteran was treated with rest and Burrow's 
soaks.  The veteran sought treatment for a football injury to 
his right ankle in September 1979.  Physical examination 
revealed +1 ecchymosis of right medial malleolus with edema, 
full range of motion bilaterally with decreasing pain, and 
good dorsal and plantar flexion.  The assessment was contused 
right medial malleolus.  The veteran was treated with an ace 
wrap and aspirin every four hours as needed.  Clinical 
records from Aschafenburg, Germany show that the veteran was 
admitted to the hospital in May 1980 for treatment of an eye 
injury.  The veteran's stay was approximately four days and 
the records are negative for any complaint of joint pain or 
swelling.  A dental patient health questionnaire dated in 
June 1980 reflects that the veteran never had arthritis.  A 
statement of option dated in January 1981 reflects that the 
veteran desired not to have a separation medical examination.  
The service medical records are negative for a separation 
physical.  

The veteran's educational development record contains entries 
dated from July 1978 to March 1980.  These records are 
negative for any reference to physical complaints or 
limitations.

The veteran filed a claim for disability compensation 
benefits in 1986.  He claimed service connection for a "bad 
sprain" of the left ankle.  

C.C. Health Services show that the veteran visited the 
emergency room in early February 1999.

The veteran filed a claim for disability compensation 
benefits for arthritis of the hands, knees, feet, and 
shoulders in February 1999.

Records from Z. Chiropractic, dated between February and 
April 1999 show slight moderate pain in bicep reflexes, 
brachia, triceps, and patellar reflexes.  Shoulders had 
tenderness bilaterally and Achilles had slight pain.

The veteran sought outpatient treatment at Davis Grant 
Medical Center in March 1999.  He indicated that he wanted a 
physical examination for benefits.  He reported that he had 
seen a doctor at VA Medical Center (VAMC) in Martinez a few 
times since 1997 for gout, arthritis.  The veteran complained 
of foot pain, knee pain with stiffness and swelling, and left 
shoulder and upper arm pain.  He also reported multiple joint 
pains and stiffness and immobility of both hands, left 
shoulder, and left elbow.  On examination, there were 
multiple deformed joints in hands, toes of both feet, and 
elbows.  There was a bony irregularity on the dorsal surface 
of the right foot, synovial thickness and swelling of wrists 
bilaterally.  X-rays were interpreted to show mid foot 
arthritic changes with sclerosis and osteophyte formation, 
more severe on the left.  The treating physician's assessment 
was deforming arthritis, left arm pain, elevated uric acid, 
and multiple joint pains.  The veteran was seen again 
approximately one week later and the assessment was rule out 
gouty arthritis as cause of deformities.  The veteran 
followed up approximately ten days later.  Lab reports were 
reviewed and the assessment was gout, hyperuricemia, 
deforming arthritis.  

During an initial appointment at the Rheumatology Clinic at 
Pleasant Hill in April 1999, the veteran reported that he has 
had arthritis for 20 years.  He indicated that most doctors 
told him that they did not know what type of arthritis he 
had.  He reported that he had never saw a rheumatologist 
because he had no money.
The veteran submitted a statement in April 1999 
chronologically outlining pertinent events, including 
treatment.  The veteran described initial contact with the VA 
between 1984 and 1986.  He indicated that his family doctor 
took blood tests in 1992, which showed that he had arthritis, 
allegedly the same disease he had in service.

Social Security Administration records show that the veteran 
underwent an independent medical examination in July 1999.  
The examiner indicated that he obtained the medical history 
from the veteran, a letter from the VA, and one progress 
note.  Medical history reflected severe gouty, polyarthritis 
affecting the hands, wrists, elbows, shoulders, knees, and 
feet.  The veteran indicated that he had been suffering from 
pain for a long time and has never been treated by a doctor 
except in the last two years at the VA hospital.  Physical 
examination showed multiple deformities, arthritic swelling, 
tenderness, warmth, and erythema in various joints.  The 
impression was arthralgias; gout.  The examiner opined that 
the veteran could not lift, carry, bend, twist, turn, kneel, 
squat, crawl, or crouch.

N.B.L., M.D., the veteran's VA physician, wrote a letter in 
June 1999, indicating that the veteran had severe, disabling 
gouty arthritis in his hands, wrists, elbows, shoulders, 
knees, and feet.  Because of pain, swelling, and deformities, 
the veteran is severely limited in the use of his hands and 
is unable to stand or walk for any length of time.

Dr. L. wrote again in April 2000 that according to the 
veteran, he has had joint pain and bilateral foot pain since 
1979.  Dr. L. indicated that she initially evaluated the 
veteran in March 1999.  It was evident at that time that the 
veteran suffered from these conditions for many years.  She 
indicates that the veteran continued to have pain in his feet 
and other joints over the last 21 years, but did not seek 
treatment because he had no medical insurance.  Currently, he 
has deformities in several joints, including his hands and 
feet, and he has other joint abnormalities.  Diagnoses are 
chronic gouty arthritis, hypertension, pulmonary nodules, and 
positive PPD skin test documented in 1978.  Dr. L. stated 
that current treatment is provided from podiatry, 
rheumatology, and primary care.  She concluded that the 
veteran is permanently disabled and unable to work at his 
usual occupation.

Dr. L. wrote a third letter in May 2000, which provided the 
same information.  In addition, she indicated that the 
veteran's joint pain and bilateral foot pain began before 
1979.  She asserted that if the veteran's recollections are 
correct concerning his medical condition(s), then his 
disabilities began in the military.

The veteran testified in a local hearing in November 2000.  
His testimony indicates as follows:

The veteran injured his feet in Germany in 1979 and was 
treated with Epsom salt by a doctor (Transcript (T.) at p. 4)  
He noticed he was having a problem with his right ankle 
during physical training in the morning.  He saw a physician.  
He rested two weeks then went back to running and his feet 
would swell.  Treatment alleviated the swelling and cured the 
blisters.  (T. at p. 14)  The veteran was diagnosed with 
gouty arthritis four to five months after he got out of the 
service.  (T. at p. 5)  The veteran went to a VA hospital for 
treatment, but was told that he was ineligible.  He was not 
treated again at the VA until four or five years later.  (T. 
at pp. 6, 11)  He went to see his family doctor, Dr. G.M., in 
1986.  (T. at p. 12)  He has gouty arthritis of the hands, 
feet, knees, and shoulders.  (T. at p.7)

VA treatment records from the outpatient clinic at Martinez 
VA Medical Center show ongoing treatment for arthritis.  An 
April 2001 note indicates that the veteran's chronic gouty 
arthritis of feet with associated deformities is 
uncontrolled.  Deformities were evaluated to be too active to 
consider surgical fusion at that time.

A lay statement from S.J.B, the veteran's former employer, 
dated in November 2001, indicates that the veteran worked 
with S.J.B. Construction Company from September 1994 to April 
1999.  During his employment, the veteran reportedly had 
episodes of swelling in his knees and hands to a point where 
he required crutches.  In November 1995, the veteran had an 
appointment with V.C.D., M.D. for an evaluation and a blood 
test.  Mr. B. further indicated that Dr. D. retired a few 
years ago and was difficult to reach.

The most recent treatment of record from VA outpatient 
records occurred in October 2002.  The entry shows that pain 
from gouty arthritis was moderately well controlled.  The 
veteran was being offered a trial of Vicodin to relieve pain 
at nighttime and to decrease the amount of Motrin needed by 
the veteran.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in November 2002.  The examiner noted 
that the claims file was not available for review.  The 
veteran reported that he has had gouty arthritis in the 
service; he did not recall exactly when the condition arose.  
He was having pain in his joints for many years and 
eventually someone drew fluid out of one of his joints and 
diagnosed gout.  He has been on medications for gout since 
the service.  He reported that he gets pain from gout on a 
daily basis.  The veteran disclosed that he needs a caregiver 
to dress and feed him.  He is severely limited in his ability 
to ambulate and when gouty arthritis flares in his hands, he 
has difficulty grabbing things with his hands.  Following the 
physical examination, the examiner opined that the veteran's 
right ankle disability was due to an injury, as well as 
subsequent gout.  He indicated that most of the veteran's 
disability was due to gout and recurring flares of gouty 
arthritis.

The VA examiner submitted an addendum to his November 2002 
report in January 2003.  The examiner indicated that he had 
reviewed the claims file.  He found that the brown envelope 
(presumably, the service medical records) revealed no 
evidence of treatment of gout in service.  The veteran does 
not know exactly when he was diagnosed with gout or when the 
gouty arthritis started.  The veteran had multiple deformed 
joints in 1999; the diagnosis was gouty arthritis times 20 
years in 1999.  The onset of symptoms then would be in 
service, although there is no treatment to document it.  The 
examiner indicated that if the veteran's report of medical 
history is accurate, then it is more likely than not that his 
gout had its onset around the time of discharge from service 
or within one year after service.  The examiner noted that 
Dr. L. indicated that pains in the feet and other joints had 
been occurring for 21 years from April 2000, which would date 
the onset in approximately 1979.  Other medical chart notes 
are consistent with the onset of symptoms in 1979.

The veteran also noted right ankle contusion and sprain in 
service and a transitory left ankle injury with contusion.  
The examiner stated that the current diagnoses include left 
ankle contusion and strain, degenerative joint disease of the 
ankles, knees, hands, and elbows, and gouty arthritis of 
ankles, knees, and elbows.  The examiner concluded that if 
the history provided by the veteran is accurate, then the in-
service diagnoses would be the same.  The examiner noted that 
there were no records in service or directly after service to 
refute the medical history he provided.  He also indicated 
that the veteran was an unclear historian, but he seemed firm 
in his statements that his symptoms arose around the time of 
his discharge.  The examiner concluded that the degree of 
changes shown by radiographic evidence indicates that the 
veteran's initial onset of gout was over five years and 
likely over ten or more years, but there was no way of 
knowing with any degree of medical certainty how long the 
condition has been in existence.  The changes would tend to 
support the history provided by the veteran that onset of 
gout occurred in service or shortly thereafter.


II.  Analysis

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The veteran contends that he suffered from gouty arthritis in 
service and was treated four to five months after he 
separated.  He points to inpatient treatment at Aschafenburg, 
Germany and an injury to his feet after a march.  There are 
numerous difficulties with the veteran's contentions.  The 
first problem is that treatment records do not substantiate 
his contentions.  Although inpatient records from 
Aschafenburg do show the veteran was hospitalized in 1979, 
the records are negative for treatment of gouty arthritis or 
any other condition pertaining to his joints.  Outpatient 
records show that the veteran's feet were treated after a 
long march in 1979, but the diagnosis was friction blisters.  
The only other documented treatment that the veteran claimed 
to be relevant was a right ankle contusion.  There is nothing 
in service medical records to indicate ongoing complaints or 
treatment of gouty arthritis.  The VA examiner's review of 
the records also brought him to this conclusion.

In the absence of a showing of a chronic injury or illness in 
service, the evidence must evince continuity of symptoms 
after service.   38 C.F.R. § 3.303(b).   Post-service records 
fail to show any treatment shortly after service.  The first 
indication of any problem with the veteran's joints occurred 
approximately five years after service when the veteran filed 
for service connection for a left ankle sprain.  The first 
documented diagnosis of gouty arthritis occurred in 1999, 
close to 20 years after service.  Continuity of symptoms is 
substantiated from 1994 to 1999 through the lay statement of 
the veteran's former employer.  There is, however, no 
evidence to relate the veteran's claim for service-connection 
in 1986 to his symptoms in the 1990s and a gap of five years 
still remains after service.  

An additional difficulty with the veteran's contentions is 
that they are based solely on the medical history that he 
provided.  It is held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In this regard, a thorough evaluation of the VA medical 
examiner's opinion is crucial.  Review of the VA medical 
opinion shows that the examiner could confidently date the 
onset of the veteran's gouty arthritis at least five years 
ago and likely to be more than 10 years ago.  The examiner 
asserted that this was supported by objective x-ray evidence 
interpreted to show deformities that would require several 
years to develop to the degree they have currently.  This 
would indicate an onset in the early 1990s or late 1980s.  
The examiner concluded that determining the exact onset of 
gouty arthritis could not be done with any medical certainty.  
These comments represent the extent to which the examiner 
went beyond simply repeating the medical history as provided 
by the veteran.  

The examiner's final opinion was that the changes in the 
veteran's bones tended to support an onset in service or 
shortly thereafter.  The examiner does not explain how he 
reached this conclusion without complete reliance on the 
veteran's medical history.  In light of the entire record, it 
appears that the VA examiner reached his opinion in reliance 
on the following: (1) absence of entries in  the veteran's 
service medical records that contradict the onset of gouty 
arthritis in service or shortly thereafter, (2) the veteran's 
insistence that onset occurred in service in spite of him 
being a poor historian, (3) the medical chart notes being 
consistent with onset in 1979.  It is obvious that the 
examining physician has relied on what the veteran has told 
him when he notes the consistent nature of medical chart 
notes and the absence of both conflicting and supporting 
evidence of the veteran's claims.  Medical chart notes do not 
reflect any treatment or diagnosis prior to 1999, but do 
repeatedly record medical history as given by the veteran.  A 
conclusion based merely on history provided by the veteran 
himself does not constitute competent medical evidence.  

Again, it is important to note that the examiner opined that 
the extent of deformities would likely take at least 10 years 
to develop.  Beyond that appears to be speculation based 
solely on the history provided by the veteran.  It is also 
important to point out that the examiner did not find that 
the radiographic evidence showed deformities that would take 
at least 20 years or more to develop.  Had this been the 
case, service connection would have been clearly warranted.  
By finding that the deformities would take 10 years or more 
to develop, as opposed to 15, 20, or more, the date of onset 
falls woefully short of service or within one year of service 
without reliance on the veteran's medical history and 
speculation.  The Board concludes, therefore, that service 
connection for gouty arthritis is not supported by competent 
evidence.

Reasonable doubt must be within the range of probability as 
distinguished from pure speculation or remote possibility.  
Accordingly, the Board finds that the doctrine of reasonable 
doubt does not assist the veteran in this case.




ORDER

Service connection for gouty arthritis is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

